Citation Nr: 0503778	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  01-08 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for stomach cancer (or 
tumor) on a direct basis and as secondary to herbicide 
agents.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The veteran had active service from November 1968 to November 
1971.  The veteran's DD214 shows that he served in Vietnam 
from May 6, 1969 to April 20, 1970.

This appeal arises from the July 2000 rating decision from 
the Department of Veterans Affairs (VA) Atlanta, Georgia 
Regional Office (RO) that denied the veteran's claim for 
service connection for stomach cancer. 

In August 2000, the veteran requested a hearing at the RO 
before a local hearing officer.  Although he was notified of 
the date, time, and location of the scheduled September 2000 
hearing, he failed to appear.  Hence, the Board deems the 
request for a hearing to have been withdrawn.  38 C.F.R. § 
20.702(d) (2004).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran underwent a VA examination in August 2004, and in 
the report of that examination the examiner noted what was 
perceived to be the pertinent gastrointestinal medical 
history.  Specifically, in 1999 while surgically treating a 
perforated peptic ulcer, physicians discovered and removed an 
abdominal mass which was identified as a schwannoma.  The 
August 2004 VA examiner then reviewed the veteran's records 
and noted the absence of a service medical history of 
gastrointestinal disorders.  The examiner thereby concluded 
that the veteran's current gastrointestinal disorders could 
not be causally associated with service.  However, that 
question was not among the several questions the VA examiner 
was to have addressed pursuant to the January 2002 Board 
remand.  

The Board in its January 2002 remand requested that a VA 
examiner address the nature the veteran's stomach tumor as 
discovered surgically in July 1999, including whether it was 
malignant, and if so what type of cancer it was including 
whether it was a malignant schwannoma.  The examiner was also 
to address, regardless of whether the tumor was malignant, 
whether it was at least as likely as not that the tumor was 
causally related to the veteran's period of service.  It does 
not appear that any of these questions have been medically 
addressed.  

Regarding the claim for entitlement to service connection for 
stomach cancer (or tumor) as due to in-service herbicide 
exposure (also generally known as Agent Orange, even though 
multiple types of herbicide agents were used during the 
Vietnam Era), in some circumstances, a disease associated 
with exposure to certain herbicide agents will be presumed to 
have been incurred in service even though there is no 
evidence of that disease during the period of service at 
issue.  38 U.S.C.A. § 1116(a) (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  Diseases that the Secretary has 
associated with herbicide exposure include malignant 
schwannoma.  38 C.F.R. § 3.309(e).  Hence, if the veteran's 
stomach tumor was ascertained to be a malignant schwannoma, 
then, based on the veteran's service in Vietnam during the 
Vietnam Era, service connection for that cancer could be 
established on a presumptive basis as due to herbicide agent 
exposure.  

In the alternative, The Secretary of Veterans Affairs has 
determined that there is no positive association between 
Agent Orange exposure and any condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 68 Fed. Reg. 
27630-41 (2003).  Hence, no such presumptive basis for 
service connection will be afforded the veteran if his 
stomach tumor was not a malignant schwannoma.  

Pursuant to the January 2002 Board remand, numerous 
additional VA medical records have been obtained, including 
some affording details regarding the stomach tumor.  A July 
1999 pathology report assesses, based on frozen section 
diagnosis, that the stomach tumor was a spindle cell tumor.  
Further, immunohistomchemistry analysis revealed the tumor to 
be a neural sheath tumor (schwannoma) versus a 
gastrointestinal autonomic tumor.  There are subsequent 
conflicting notations as to whether the schwannoma or other 
tumor was malignant.

A June 2000 VA stomach tissue biopsy revealed only benign 
tissue with nonspecific inflammation.  A June 2000 VA 
treatment note informed that an April 2000 abdomen/pelvis CT 
scan revealed no evidence of tumor.  A VA upper endoscopy in 
July 2002 investigating for an upper gastrointestinal bleed, 
showed only gastritis.  No biopsy was taken at that time.  
This would go to recurrence of the cancer, but does not 
decide the issue as to the surgery required in July 1999.

Because the question remains whether the tumor removed in 
July 1999 was a malignant schwannoma, an additional VA 
evaluation and opinion is required.  Other medical questions 
posed in the January 2002 remand must also be addressed.  It 
does not appear that additional examination is needed, but 
review of the medical records is required.  The examiner who 
examined the veteran will be requested for the further 
opinion, or a similar situated doctor should requested to 
provide the opinion.  Where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).

Further, the United States Court of Appeals for the Federal 
Circuit has determined that a claimant is not precluded from 
establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).  Hence, upon remand, the veteran should be informed 
that he is at liberty to support with affirmative medical 
opinion evidence his claim for service connection for stomach 
cancer (or tumor) as due to herbicide agent exposure.  

Accordingly, the case is REMANDED for the following:

1.  The veteran should be provided a 
letter informing that he is at liberty 
to support his claim with medical 
evidence of a causal link between 
herbicide agent exposure in service and 
his stomach cancer (or tumor).  He 
should also then be asked to supply all 
medical records in his possession in 
furtherance of his claim.  

2.  The veteran's claims folders, should 
be forwarded to the examiner who 
conducted the August 2004 examination, 
(or similarly situated expert examiner), 
to address the nature and etiology of 
his claimed stomach cancer (or tumor).  
The claims folders are to be made 
available for the examiner to review for 
the examination.  The examiner should 
answer the questions below.  The 
examiner should avoid using phrases like 
"possibly", "may have", and "could 
have"  If it is determined that these 
questions cannot be answered without 
examination of the veteran, such 
examination should be scheduled.

A.  What is the pertinent diagnosis 
of the veteran's stomach tumor as 
noted in VA operative reports 
beginning in July 1999?

B.  Was there any malignancy in the 
aforementioned stomach tumor?

C.  If so, specify the nature of 
the stomach cancer, including, 
specifically, whether it is a 
malignant schwannoma.

D.  If there was no malignancy, 
this should be noted specifically.

E.  Is it as least as likely as not 
that any diagnosed malignant 
stomach cancer had its onset during 
the veteran's service or is 
otherwise related to service? The 
underlined standard of proof should 
be utilized in formulating a 
response.  If there is no 
malignancy, is the stomach tumor 
shown to be related to service or 
an in-service event or occurrence?

3.  Thereafter, and following any other 
indicated development, the RO should 
review the veteran's claim for service 
connection for stomach cancer (or 
tumor) both on a direct basis and as 
secondary to exposure to herbicide 
agents.  If the benefit sought remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
which includes a summary of any 
additional evidence submitted, 
applicable laws and regulations, and 
the reasons for the decision.  They 
should then be afforded an applicable 
time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


